Citation Nr: 0016442	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-20 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, to include degenerative arthritis with deformity 
of the right acromioclavicular joint.  

2.  Entitlement to an evaluation in excess of zero percent 
(compensable) for an anal fissure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant served on active duty from June 1966 to January 
1970 and from July 1980 to December 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.   

The issue of entitlement to service connection for the 
residuals of an avulsion fracture of the left foot will be 
discussed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
right shoulder disability, to include degenerative arthritis 
with deformity of the right acromioclavicular joint, is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

2.  The appellant's service-connected anal fissure is shown 
to be manifested by complaints of pain with defecation, blood 
on the toilet tissue, difficulty keeping the rectal area 
clean, and leakage. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right shoulder disability, to include degenerative arthritis 
with deformity of the right acromioclavicular joint, is well 
grounded.  38 U.S.C.A. § 5107(a)(West 1991); Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd, 78 F. 3d 604 (Fed. Cir. 
1996)(percuriam)(table).

2.  Resolving all reasonable doubt in favor of the appellant, 
the criteria for a 10 percent evaluation for an anal fissure 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, Part 4, 4.3, 4.7, 4.21, 4.114, 
Diagnostic Codes 7332, 7335 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to service connection for 
a right shoulder disability, to include 
degenerative arthritis with deformity of 
the right acromioclavicular joint.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the instant case, the appellant's service medical records 
show that in March 1968, the appellant was treated after 
complaining that he had developed a muscle spasm in his right 
shoulder after lifting weights.  The records reflect that the 
appellant was also treated in June 1968 after complaining of 
a history of right shoulder pain.  At that time, the 
appellant stated that he had primarily had pain with movement 
of his arms.  The appellant indicated that he did not have 
any pain when he was not moving his arms.  The physical 
examination showed that he had a good range of motion, with 
some pain along the margin of his clavicle when his arm was 
extended forward.  An x-ray of the appellant's right shoulder 
looked "ok" to the examining physician.  The appellant was 
again treated in June 1968 for tenderness in the distal right 
clavicle.  The records further show that in August 1968, the 
appellant was sent for a consultation after experiencing 
continual pain in the right acromion area.  At that time, the 
examining physician noted that he had injected the appellant 
once "to no avail," and that the appellant still had pain 
when he tried to swim or on any rotatory motion of the 
shoulder.  The provisional diagnosis was of acromion bursitis 
(right).  

In the appellant's consultation examination, dated in August 
1968, the appellant stated that he had had right shoulder 
pain for the past six months.  The appellant indicated that 
prior to that time, he had occasionally had shoulder pains, 
especially related to his heavy weight lifting.  He noted 
that at present, he would develop right shoulder pain from 
throwing or hanging onto a tow rope while water skiing.  
According to the appellant, he had also noticed a 
protuberance at the end of his clavicle.  

The physical examination showed that the appellant had a 
full, complete range of motion of the glenohumeral joint.  
There were no palpable areas of tenderness.  The 
acromioclavicular joint was not swollen, although there was 
more of a prominence on the end of the right clavicle than on 
the left.  The appellant was right-handed.  Resistance 
against the cuff muscles and deltoid was not painful.  
According to the examining physician, x-rays of the 
appellant's right shoulder, dated in June 1968, did not show 
any abnormality except perhaps in the acromioclavicular 
joint.  The distal end of the clavicle seemed to have a 
"moth eaten" appearance at the articular end, and the 
examiner noted that he did not know if that was "just the 
view."  The examiner stated that he had told the appellant 
that he did not think that it was possible to relieve his 
problem with injections.  According to the examiner, the 
appellant did not have any injury to his rotator cuff, and 
his acromioclavicular joint was "probably all right."  The 
examiner reported that the appellant did not have a subluxing 
shoulder, and there was no evidence of bursitis.  It was the 
examiner's opinion that the appellant's activity had given 
him his shoulder pain, and he suggested that the appellant 
"ease up" on heavy activity with his right shoulder for a 
period of time and then gradually increase it.  

The appellant's service medical records reflect that in a 
Physical Profile Serial Report, dated in June 1969, it was 
noted that the appellant had an acromioclavicular joint 
injury (old), and that the condition was permanent.  
According to the report, the appellant had recurrence of pain 
with the placement of his right arm behind his head.  There 
were no major duty restrictions. 

The appellant's service medical records further include an 
undated x-ray report.  The report shows that an x-ray of the 
appellant's right shoulder was taken after he complained of 
pain with movement in his right shoulder.  The x-ray was 
interpreted as showing no evidence of any foreign bodies in 
the soft tissue, and there was no evidence of calcific 
tendonitis.  The bones and joints of the right shoulder were 
satisfactory.  

In November 1997, the appellant underwent a VA examination.  
At that time, he stated that in 1969, he tore his right 
shoulder acromioclavicular joint when he was lifting.  The 
appellant indicated that he subsequently had steroid 
injections.  He noted that at present, his right shoulder 
bothered him by popping and having pain when he did any kind 
of pushing motion or lifting.  According to the appellant, he 
also had some stiffness.  The appellant revealed that he had 
recently had an injection to his acromioclavicular joint and 
that since that time, he had been doing quite well.  The 
physical examination of the appellant's right shoulder showed 
that he had a full range of motion, with some mild 
hypertrophy in both distal clavicles.  No instability was 
appreciated.  X-rays of the right shoulder were interpreted 
as showing some hypertrophy in the region of the distal 
clavicle and acromioclavicular joint, but no other 
abnormalities were noted.  The impression was of a history of 
right shoulder acromioclavicular pain and crepitation, 
minimally symptomatic at present.  

The Board notes that the evidence of record shows that the 
appellant is a physician and that he currently works at the 
VA Medical Center (VAMC) in San Antonio, Texas, in the 
Emergency Room.  The Board further observes that in the 
appellant's December 1998 substantive appeal and in a May 
2000 addendum to his substantive appeal, the appellant stated 
that he had initially injured his right shoulder while 
lifting weights during service.  The appellant indicated that 
following that injury, he suffered from chronic pain in his 
right shoulder.  He noted that over the years, he had self-
treated himself for the shoulder pain, and that the shoulder 
pain was getting worse.  According to the appellant, he also 
had a deformity at the right acromioclavicular joint.  The 
appellant contended that "more likely than not," his 
current condition was initiated by the injury in the service.  

The Board observes that although the evidence of record is 
negative for a diagnosis of degenerative arthritis with 
deformity of the right acromioclavicular joint, the appellant 
has presented evidence of a current right shoulder disability 
and his own medically based opinion suggesting that his 
current right shoulder disability is related to his period of 
service, specifically to the weight lifting right shoulder 
injury during service.  The Board notes that regarding the 
appellant's statements in light of the fact that he is a 
physician, the Court has issued various opinions with regard 
to a veteran (or claimant, or appellant) who is also a 
physician, and how the evidence presented thereby must be 
addressed.  For instance, in the Pellerin cases, the Court 
held that where a physician-appellant chooses to act as his 
own medical expert, the Board had to consider the testimony 
as expert evidence, although the Board was not bound to 
accept such testimony as determinative.  Pellerin v. 
Derwinski, 2 Vet. App. 450 (1992) and Pellerin v. Brown, 5 
Vet. App. 360 (1993).  Accordingly, given that in light of 
the Pellerin cases, the appellant's statements must be 
considered expert medical evidence, it is the Board's 
determination that the appellant's claim of service 
connection for a right shoulder disability, to include 
degenerative arthritis with deformity of the right 
acromioclavicular joint, is well grounded.  That is, the 
Board finds that the appellant has presented a claim which is 
not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to that claim.  
Therefore, since there is evidence sufficient to lend 
plausible support to the claim, the Board is of the opinion 
that the appellant's claim of service connection for a right 
shoulder disability, to include degenerative arthritis with 
deformity of the right acromioclavicular joint, is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  See Gaines v. Brown, 11 Vet. App. 353, 
357 (1998) (citing Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997); and Caluza, 7 Vet. App. at 498, 506.   


B.  Entitlement to an evaluation in 
excess of zero percent (compensable) for 
an anal fissure.

I.  Factual Background

The appellant's service medical record show that in September 
1983, the appellant underwent a physical examination.  At 
that time, an anal fissure was noted. 

In November 1997, the appellant underwent a VA examination.  
At that time, he stated that he had a chronic irritation to 
his rectum.  The appellant indicated that he had a history of 
having thrombosed external hemorrhoids, and that because of 
bleeding in 1991, he underwent a flexible sigmoidoscopy.  He 
noted that at that time, he was diagnosed with internal 
hemorrhoids.  According to the appellant, he would bleed 
after wiping, a few times a week.  The appellant revealed 
that he suspected that he had a fissure.  The physical 
examination showed that there were no palpable hernias.  The 
appellant had two skin tags, and a small, approximately three 
millimeter fissure in the 6 o'clock position.  He had barely 
palpable internal hemorrhoids, and stool guaiac was negative.  

In a February 1998 rating action, the RO granted the 
appellant's claim of entitlement to service connection for an 
anal fissure.  At that time, the RO assigned a zero percent 
disabling rating under Diagnostic Code 7399-7335.  This 
rating has remained in effect up until the current claim.  

In the appellant' substantive appeal, dated in December 1998, 
the appellant stated that he had pain with defecation, blood 
on the toilet tissue, and difficulty keeping the rectal area 
clean.  The appellant indicated that he used Tucks, water, 
and toilet tissue to clean himself, and yet every pair of his 
underwear was permanently stained.  He noted that during the 
day, he would have to return to the bathroom to wipe himself, 
and that if he passed gas, he had to change his underwear 
because of leakage of stool.   


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
evaluation in excess of zero percent (compensable) for an 
anal fissure is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Arms v. West, 12 Vet. App. 188, 
200 (1999), citing Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  This finding is based in part on his assertion that 
his service-connected anal fissure has increased in severity.  
Proscelle, 2 Vet. App. at 629.  When the appellant submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence is of record and the 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim has been met.    

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases. 38 C.F.R. § 4.21 (1999).

When a reasonable doubt arises regarding the degree of 
disability or any other point, such doubt will be resolved in 
favor of the claimant. 38 C.F.R. § 3.102 (1999). Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Although the regulations do not give past medical reports 
precedence over current findings ( see Fenderson v. Brown, 7 
Vet. App. 55 (1994)), the Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The appellant's service-connected anal fissure is not listed 
on the Schedule; the RO assigned Diagnostic Code 7399.  See 
38 C.F.R. § 4.27 (unlisted disabilities requiring rating by 
analogy will be coded first the numbers of the most closely 
related body part and "99").  The disability is currently 
rated as noncompensable. The most closely analogous 
Diagnostic Code is 38 C.F.R. § 4.114, Diagnostic Code 7335 
(1999).  Diagnostic Code 7335 provides that fistula in ano is 
to be rated as for impairment to sphincter control, 
Diagnostic Code 7332.  Under Diagnostic Code 7332, when the 
impairment of rectal or anal sphincter control is healed or 
slight without leakage, a noncompensable rating is 
assignable.  When it is constantly slight, or there is 
occasional moderate leakage, a 10 percent rating is 
assignable. When there are occasional involuntary bowel 
movements, necessitating the wearing of a pad, a 30 percent 
rating is assignable.  When extensive leakage is present and 
there are fairly frequent involuntary bowel movements, a 60 
percent rating is assignable.  38 C.F.R. § 4.114, Diagnostic 
Code 7332.  

In the instant case, the appellant's November 1997 VA 
examination, it was noted that the appellant had a small, 
approximately three millimeter fissure in the 6 o'clock 
position.  In addition, in the appellant's December 1998 
substantive appeal, the appellant stated that his underwear 
was permanently stained, and that if he passed gas, he had to 
change his underwear because of leakage of stool.  The Board 
further notes that as previously stated, in light of the 
Pellerin cases, the appellant's statements must be considered 
expert medical evidence because he is a physician.  

In light of the above, and with consideration of 38 C.F.R. § 
4.7, it is the opinion of the Board that a 10 percent rating 
more adequately approximates the current level of impairment 
attributable to the service-connected anal fissure.  At the 
very least, the evidence for and against an increased rating 
for the service-connected anal fissure is in equipoise, and 
as such, all reasonable doubt is resolved in favor of the 
appellant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, it is the Board's determination that a 10 
percent disability rating for the appellant's service- 
connected anal fissure is warranted.

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  However, 
the preponderance of the evidence is clearly weighted against 
a higher rating.  As previously stated, the next higher 
rating requires occasional involuntary bowel movements, 
necessitating the wearing of a pad.  The evidence of record 
does not show that the appellant wears a pad.  In light of 
the above, the Board finds no reasonable basis to grant the 
appellant a rating in excess of 10 percent.


ORDER

The claim of service connection for a right shoulder 
disability, to include degenerative arthritis with deformity 
of the right acromioclavicular joint, is well-grounded.  

Entitlement to an increased rating to 10 percent for an anal 
fissure is granted.


REMAND

The Board notes that in regards to the appellant's claim for 
service connection for a right shoulder disability, to 
include degenerative arthritis with deformity of the right 
acromioclavicular joint, in light of the above, as the 
appellant has submitted a well grounded claim, the VA has a 
duty to assist him in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  

In that regard, the Board observes that service connection 
may be established for disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

As previously stated, the appellant, who is a physician, has 
contended that his current right shoulder disability is 
related to his period or service, specifically to a weight 
lifting right shoulder injury during service.  Therefore, in 
light of the appellant's medical opinion suggesting that his 
current right shoulder disability is related to an in-service 
right shoulder injury, the Board concludes that additional 
actions and development must be undertaken by the RO prior to 
further appellate review.  The statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claim includes a contemporaneous and thorough examination 
when appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Therefore, the Board is of the opinion that another 
VA examination, as specified in greater detail below, should 
be performed.     

The Board further observes that in a February 1998 rating 
action, the RO denied the appellant's claim of entitlement to 
service connection for the residuals of an avulsion fracture 
of the left foot.  The Board notes that in April 1998, the 
appellant submitted VA Form 21-4138, Statement in Support of 
Claim.  At that time, he specifically stated that he 
disagreed with the February 1998 rating action denying his 
claim for service connection for an avulsion fracture of the 
left foot.  Thus, the RO should have construed the 
appellant's correspondence as a timely Notice of Disagreement 
(NOD) because said correspondence was filed within one year 
from the date of mailing of the February 1998 rating decision 
denying service connection for the residuals of an avulsion 
fracture of the left foot, which thereby, would have 
triggered the RO's responsibility to furnish the appellant 
with a Statement of the Case (SOC).  38 U.S.C.A. § 
7105(b)(1), (2) (West 1991 & Supp. 1999).  The RO failed to 
do so, creating a procedural defect which requires a remand 
of the above claim under 38 C.F.R. § 19.9 (1999).  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

The remanding of this issue (i.e., entitlement to service 
connection for the residuals of an avulsion fracture of the 
left foot) must not be read as an acceptance of jurisdiction 
over the same by the Board.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1994).  The RO should return this issue to the Board only if 
the appellant perfects his appeal in full accordance with the 
provisions of 38 U.S.C.A. § 7105.

In view of the foregoing, the Board determines that further 
development is required before final action may be taken on 
the appellant's claim of entitlement to service connection 
for the residuals of an avulsion fracture of the left foot.  

Accordingly, the above matters are REMANDED to the RO for the 
following action:

1. The RO should issue a statement of the 
case pertaining to the issue of 
entitlement to service connection for 
residuals of an avulsion fracture of the 
left foot.

2.  Regarding the appellant's claim for 
service connection for a right shoulder 
disability, the RO should request that 
the appellant identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him at 
any time including following service, for 
a right shoulder disability.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

3.  Thereafter, the RO should schedule 
the appellant for a VA examination to 
determine the nature and etiology of any 
right shoulder disability, to include 
degenerative arthritis with deformity of 
the right acromioclavicular joint.  The 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file, including the 
appellant's service medical records 
showing intermittent treatment for right 
shoulder pain.  All testing, to include 
x-rays, deemed necessary should be 
performed.  The examiner should make 
specific findings as to the presence or 
absence, and etiology, of any right 
shoulder disability, to include 
degenerative arthritis and/or deformity 
of the right acromioclavicular joint, 
with the reasons and bases in a clear and 
comprehensive manner on the examination 
report.  After reviewing the available 
medical records, it is requested that the 
examiner provide an opinion as to whether 
it is at least as likely as not that any 
current right shoulder disability, to 
include degenerative arthritis with 
deformity of the right acromioclavicular 
joint, is related to the appellant's 
period of active service, specifically to 
the findings of right shoulder pain noted 
in service.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

4.  After taking any additional 
development deemed necessary, the RO 
should readjudicate the pending claim of 
entitlement to service connection for a 
right shoulder disability, to include 
degenerative arthritis with deformity of 
the right acromioclavicular joint.  If 
the benefit sought remains denied, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case and an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  

The appeal as to the claim of entitlement to service 
connection for the residuals of an avulsion fracture of the 
left foot will be returned to the Board following the 
issuance of the SOC only if it is perfected by the filing of 
a timely substantive appeal.  The purpose of this REMAND is 
to afford the appellant due process of law in regards to his 
claim.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 



